843 F.2d 1391
46 Ed. Law Rep. 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-6068.
Mahendra Kumar JAIN, Plaintiff-Appellant,v.The UNIVERSITY OF TENNESSEE AT MARTIN, Defendant-Appellee.

1
United States Court of Appeals, Sixth Circuit.


2
April 6, 1988.


3
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

4
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
This pro se plaintiff appeals the district court's judgment dismissing his civil rights complaint.


6
Seeking monetary and injunctive relief, plaintiff sued the defendant alleging that it discriminated against him on the basis of national origin by denying him salary increases and other promotional opportunities.  Plaintiff sued the university but not the individuals allegedly responsible for the discriminatory acts.  The district court found the defendant university was an arm of the State of Tennessee and that it was thus entitled to eleventh amendment sovereign immunity.


7
Upon review, we conclude the district court properly dismissed the complaint.


8
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit for the reasons set forth in the district court's opinion dated August 18, 1987.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation